In a proceeding for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Brands, J.), dated March 3, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements..
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People ex rel. Gonzalez v New York State Div. of Parole, 255 AD2d 611).
*747The petitioner has failed to raise any nonfrivolous issues in his supplemental pro se brief. Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.